        Case 2:19-cr-00028-APG-GWF Document 39 Filed 10/12/20 Page 1 of 4




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
 3   Nevada Bar Number 13644
     KIMBERLY M. FRAYN
 4   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 5   Las Vegas, Nevada 89101
 6   Tel: 702.388.6336 / Fax: 702.388.6418
     kimberly.frayn@usdoj.gov
 7
     Representing the United States
 8
 9
                                 UNITED STATES DISTRICT COURT
10
                                      DISTRICT OF NEVADA
11
12
     UNITED STATES OF AMERICA,                          Case No. 2:19-CR-00028-APG-GWF
13
                    Plaintiff,
14                                                      Stipulation To Continue Supervised
            v.                                          Release Revocation Hearing
15                                                      (Fourth Request)
     CURTIS MCGOWN,
16
                    Defendant.
17
18
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
19
     Trutanich, United States Attorney, and Kimberly M. Frayn, Assistant United States
20
     Attorney, counsel for the United States of America, and Rene L. Valladares, Federal
21
     Public Defendant and Nisha Brooks-Whittington, Assistant Federal Public Defender,
22
     counsel for CURTIS MCGOWN, (“McGown”), that the supervised release revocation
23
     hearing in the abovementioned case, which is currently scheduled for October 21, 2020,
24
     at 9:30 a.m., be continued and reset to a date and time convenient to this Court, but for a
25
     period of not less than thirty (30) days for the following reasons:
26
        Case 2:19-cr-00028-APG-GWF Document 39 Filed 10/12/20 Page 2 of 4




 1          1.       On or about January 28, 2020, McGown appeared on the petition seeking
 2   to revoke his supervised release and was released on his own recognizance pending a the
 3   supervised release revocation hearing, which is currently scheduled for October 21, 2020
 4   at 9:30 a.m..
 5          2.       The defendant still has not resolved his state court case in connection with
 6   the alleged new law violation. Also, undersigned government counsel will be on medical
 7   leave from October 21, 2020, until at least October 28, 2020, and will be unavailable to
 8   appear at the October 21st hearing. She requests the continuance for continuity of
 9   counsel.
10          3.       The defendant is not incarcerated and does not object to the continuance.
11          4.       The parties agree to the continuance.
12          5.       The additional time requested herein is not sought for purposes of delay,
13   but merely to allow the parties sufficient time within which adequately prepare for the
14   revocation hearing and to provide continuity of government counsel. Additionally, denial
15   of this request for continuance could result in a miscarriage of justice, and the ends of
16   justice served by granting this request, outweigh the best interest of the public and the
17   defendant in a speedy hearing.
18
            6.       This is the fourth stipulation to continue the hearing.
19
20    DATED this 9th day of October, 2020.

21
      RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
22    Federal Public Defender                        United States Attorney

23
         /s/ Nisha Brooks-Whittington                   /s/ Kimberly M. Frayn
24    By_____________________________                By_____________________________
      NISHA BROOKS-WHITTINGTON                       KIMBERLY M. FRAYN
25    Assistant Federal Public Defender              Assistant United States Attorney
26
                                                     2
        Case 2:19-cr-00028-APG-GWF Document 39 Filed 10/12/20 Page 3 of 4




 1
                                  UNITED STATES DISTRICT COURT
 2
                                      DISTRICT OF NEVADA
 3
 4
     UNITED STATES OF AMERICA,                           Case No. 2:19-CR-00028-APG-GWF
 5
                     Plaintiff,
                                                         Findings Of Fact, Conclusions Of Law
 6
            v.                                           And Order
 7
     CURTIS MCGOWN,
 8
                     Defendant.
 9
10
                                        FINDINGS OF FACT
11
12          Based on the pending Stipulation of counsel, and good cause appearing therefore,

13   the Court finds that:

14          1.       On or about January 28, 2020, McGown appeared on the petition seeking
15   to revoke his supervised release and was released on his own recognizance pending a the
16   supervised release revocation hearing, which is currently scheduled for October 21, 2020
17   at 9:30 a.m..
18          2.       The defendant still has not resolved his state court case in connection with
19   the alleged new law violation. Also, undersigned government counsel will be on medical
20   leave from October 21, 2020, until at least October 28, 2020, and will be unavailable to
21   appear at the October 21st hearing. She requests the continuance for continuity of
22   counsel.
23          3.       The defendant is not incarcerated and does not object to the continuance.
24          4.       The parties agree to the continuance.
25
26
                                                     3
        Case 2:19-cr-00028-APG-GWF Document 39 Filed 10/12/20 Page 4 of 4




 1          5.     The additional time requested herein is not sought for purposes of delay,
 2   but merely to allow the parties sufficient time within which adequately prepare for the
 3   revocation hearing and to provide continuity of government counsel. Additionally, denial
 4   of this request for continuance could result in a miscarriage of justice, and the ends of
 5   justice served by granting this request, outweigh the best interest of the public and the
 6   defendant in a speedy hearing.
 7
            6.     This is the fourth stipulation to continue the hearing.
 8
                                               ORDER
 9
            THEREFORE, IT IS HEREBY ORDERED that the preliminary hearing in the
10
11   above-captioned matters, currently scheduled for October 21, 2020, be vacated and

12   continued to a date and time convenient to this Court, that is on November 24, 2020,
13   at the hour of 9:30 a.m. in LV courtroom 6C.
14
15
16
17          DATED this 12th day of October 2020.

18
19                                        ________________________________
20                                        HONORABLE ANDREW P. GORDON
                                          UNITED STATES DISTRICT COURT JUDGE
21
22
23
24
25
26
                                                    4
